Citation Nr: 0530883	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-07 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Evaluation of tympanosclerosis, status post surgical 
repair of ruptured right tympanic membrane, currently rated 
as noncompensable.

2.  Evaluation of right ear hearing loss, currently rated as 
noncompensable.

3.  Evaluation of chronic otitis media, currently rated as 
noncompensable.

4.  Evaluation of right ear tinnitus, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to 
January 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  The September 2001 rating decision 
granted service connection for tympanosclerosis, status post 
surgical repair of ruptured right tympanic membrane; right 
ear hearing loss; chronic otitis media; and right ear 
tinnitus, and assigned the disability ratings currently in 
effect for them.

The case was previously before the Board in August 2004.  The 
evaluations of tympanosclerosis, status post surgical repair 
of ruptured right tympanic membrane; right ear hearing loss; 
chronic otitis media; and right ear tinnitus, were remanded 
to the RO for development.  

In April 2005, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Smith v. 
Nicholson, No. 01-623 (U.S. Vet. App. April 5, 2005), that 
reversed a decision of the Board of Veterans' Appeals (Board) 
which concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Smith and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  


FINDINGS OF FACT

1.  Tympanosclerosis, status post surgical repair of ruptured 
right tympanic membrane is manifested by a tympanic membrane 
with graft with a dull appearance on the right.

2.  Right ear hearing loss is manifested by level I hearing 
impairment.

3.  Manifestations of chronic otitis media do not include 
suppuration or aural polyps.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for 
tympanosclerosis, status post surgical repair of ruptured 
right tympanic membrane are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6211 (2004).

2.  The criteria for a compensable rating for right ear 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2004).

3.  The criteria for a compensable rating for chronic otitis 
media are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6200 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist. 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
an April 2004 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that she 
should submit pertinent evidence in her possession.  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with her claim.   
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   

However, only after the September 2001 rating decision was 
promulgated did the AOJ, in April 2004, provide explicit 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Specifically, the claimant was notified that VA has a duty to 
assist her in obtaining evidence necessary to substantiate 
her claims.  The claimant was notified that she should give 
VA enough information about her records so that VA can 
request them from the person or agency that has them.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the claimant in April 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the claimant was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain.  In that regard, 
the AOJ obtained additional VA medical records after the 
notice.  The timing-of-notice error was sufficiently remedied 
by the process carried out during the course of the claim so 
as to provide the claimant with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The timing-
of-notice error was thus nonprejudicial in this case because 
the error did not affect the essential fairness of the 
adjudication.  Id.
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made reasonable efforts 
to develop the record.  VA examinations were conducted in 
2000 and 2003 and VA and service department treatment reports 
have been obtained.  The records satisfy 38 C.F.R. § 3.326.  
The Board finds that VA has done everything reasonably 
possible to assist the claimant.   

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Pertinent criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In every instance where the schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection for 
tympanosclerosis, status post surgical repair of ruptured 
right tympanic membrane, right ear hearing loss, and chronic 
otitis media.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  We conclude that 
the disabilities have not significantly changed and that 
uniform ratings are warranted.



Tympanosclerosis, status post surgical repair of ruptured 
right tympanic membrane

The veteran has appealed the denial of a compensable rating 
for tympanosclerosis, status post surgical repair of ruptured 
right tympanic membrane.  She contends that she has continual 
itching.

Her tympanosclerosis disability is rated under Diagnostic 
Code 6211, which provides for a noncompensable rating for 
perforation of tympanic membrane.  38 C.F.R. § 4.87, 
Diagnostic Code 6211 (2004).

The veteran had a right myringotomy and tube placement in 
January 2000, and a left myringotomy.  On examination in May 
2000, the right tympanic membrane had a brown grommet in 
place just anterior to the umbo.  The drum was somewhat 
scarred.  On the left side, there was diffuse thickening to 
the tympanic membrane.  At the time of the May 2002 VA 
examination, her tympanic membrane was clear on the left side 
and on the right side, there was a graft that had a dull 
appearance.  

A noncompensable disability rating is the highest disability 
rating which can be assigned under Diagnostic Code 6211.  

The Board notes that the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6210 provide for a 10 percent rating for 
chronic otitis externa, when there is swelling, dry and scaly 
or serous discharge, and itching requiring frequent and 
prolonged treatment.  We recognize that she has complained of 
itching and discharge and reported treatment.  However, 
otitis externa has not been diagnosed.  The use of analogous 
ratings for conditions of doubtful diagnosis or for those not 
fully supported by clinical findings is prohibited.  
38 C.F.R. § 4.20 (2004).  The Board has reviewed the rating 
schedule and can find no other Diagnostic Code which is 
appropriate.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) 
(en banc).



Right ear hearing loss

The veteran has appealed the denial of a compensable rating 
for right ear hearing loss.  She indicates that she has 
hearing damage.

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second.  To evaluate the degree of disability 
from defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels from Level I for 
essentially normal acuity, through XI, for profound deafness.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation form Table VII, 
the non-service-connected ear will be assigned a Roman 
Numberal designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383.  

§ 3.383 Special consideration for paired organs and 
extremities.

  (a) Entitlement criteria. Compensation is payable for the 
combinations of service-connected and nonservice-connected 
disabilities specified in paragraphs (a)(1) through (a)(5) of 
this section as if both disabilities were service-connected, 
provided the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.
  
  (3) Hearing impairment in one ear compensable to a degree 
of 10 percent or more as a result of service-connected 
disability and hearing impairment as a result of nonservice-
connected disability that meets the provisions of § 3.385 in 
the other ear.

  For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 CFR § 3.385.

As provided for under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the specified four frequencies (1000, 
2000, 3000, 4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  Id.  Additionally, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2004).

The Court has noted that disability ratings for hearing 
impairment are derived by a mechanical application of the 
numeric designations assigned after audiological evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation for right ear hearing 
loss.  

In May 2000, a VA audiological exam revealed the following 
decibel loss in pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
15
15

The Maryland CNC test revealed a speech recognition score of 
100 percent for the right ear.



In May 2002, a VA audiological exam revealed the following 
decibel loss in pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
15
15

The Maryland CNC test revealed a speech recognition score of 
100 percent for the right ear.

In applying the provisions of 38 C.F.R. § 4.85 to the results 
of the May 2000 and May 2002 audiological examinations, the 
average decibel loss was not more than 18 decibels in the 
right ear on either examination, and she scored 100 percent 
on the Maryland CNC test on each examination.  From Table VI 
of 38 C.F.R. § 4.85, level I hearing impairment is derived 
for the right ear.  In applying this level to Table VII 
(Diagnostic Code 6100) of 38 C.F.R. § 4.85, a noncompensable 
evaluation is derived. 

The record establishes that the veteran does not have a pure 
tone threshold of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  In addition, each of the 
thresholds is better than 55 decibels.  Therefore, 38 C.F.R. 
§ 4.86 is not applicable.

The veteran does not have 10 percent of more hearing 
impairment in his right ear.  Accordingly, the provisions of 
38 C.F.R. § 3.383 are not applicable.  

Chronic otitis media

The veteran has appealed the denial of a compensable rating 
for chronic otitis media.  She contends that she has 
continual drainage.

She was diagnosed with serous otitis media in service in 
February 1999 and chronic otitis media on the right in 
service in July 1999.  In January 2000, after service, she 
had a right ear myringotomy with tube placement and a left 
ear myringotomy.  Right chronic otitis media was diagnosed.  

Her chronic otitis media is currently rated as noncompensable 
under 38 C.F.R. § 4.87, Diagnostic Code 6200, which provides:

Chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination), is rated as 10 percent 
disabling during suppuration, or with aural polyps.  NOTE:  
Evaluate hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of the skull, separately.  38 C.F.R. § 4.87, Diagnostic Code 
6200 (2004).

At the time of ear surgery in January 2000, the veteran 
reported that she had had a recent severe infection.  A 
recent examination in January 2000 had revealed increased 
retraction.  At the time of the May 2000 VA examination, the 
veteran reported some discharge that she would get from the 
ear, especially upon waking in the morning, and some crusting 
in the outer ear, which she assumed was some discharge from 
over the night before.  She reported a history of recurrent 
ear infections in the past, treated with antibiotics.  The 
examiner stated that, by history, the veteran may have some 
continued active disease, since she reported intermittent 
drainage from the ear.  

At the time of right ear surgery in January 2000, the veteran 
was felt to be having eustachian tube dysfunction.  The 
surgery report indicates that an incision was made into the 
anterior inferior radial portion of the right ear drum and 
that the ear drum and canal appeared to be somewhat inflamed 
with copious debris, predominantly wax and squamous 
epithelium.  There was a small white mass which an incision 
was made into, with no pus or fluid noted.  The diagnosis was 
chronic otitis media.  At the time of the May 2000 VA 
examination, the tympanum had no effusions and there was no 
drainage noted from the ventilation tube.   There was no 
obvious suppuration.  On examination in May 2002, there was 
no evidence of scaling, edema, or discharge.  The tympanic 
membrane was clear on the left side.  The tympanic membrane 
on the right side was remarkable for a graft that had a dull 
appearance.  The tympanum were nontender bilaterally.  The 
examiner stated that there was no evidence of active ear 
disease at the time of the examination, and that there was no 
evidence of infection of the middle or inner ear, and that 
there was no evidence of suppuration or effusion.  

The preponderance of the evidence shows that the veteran does 
not have chronic suppurative otitis media with suppuration.  
Suppurative otitis media has not been diagnosed post-service.  
There have been no reported findings of pus or purulence at 
the times of any of the examinations, and there have been 
instances where it has been reported that there was no pus, 
fluid, drainage, obvious suppuration, evidence of infection 
of the middle ear, or suppuration or effusion.  In April 
2002, the veteran's sole provider reported on the occasional 
ear treatment he had rendered to the veteran since she left 
the service, and on her ear problems since service.  He 
reported one instance of treatment with antibiotics 
approximately 2 years before then, and did not report any 
suppuration.  

The veteran's assertion of continual drainage since 2002 is 
not supportive of suppuration.  Neither is the May 2000 VA 
examiner's statement that she may have some continued active 
disease, or her service physician's April 2002 report of one 
instance of treatment with antibiotics about 2 years before 
that letter's date.  There are a number of reports, and none 
of them document suppuration.  There is no probative evidence 
of suppuration.  We conclude that she does not have 
suppuration.

No aural polyps have been alleged and examinations of the 
right ear have been conducted, including on VA ear disease in 
May 2000, with no aural polyps reported.  At the time of the 
VA examination in May 2000, the auricles were well formed 
with no lesions.  The tympanic membrane had a grommet in 
place, the drum was described as somewhat scarred, and a 
remark concerning the tympanum was, no effusions bilaterally, 
and no drainage noted from the ventilation tube.  The VA 
examiner in May 2002 stated that there were no polyps present 
then.  We conclude that aural polyps are not present.  

The veteran's hearing loss and tinnitus are service 
connected.  The hearing loss has been assigned an appropriate 
disability rating, and the rating for tinnitus will be 
determined after the stay on adjudication of tinnitus claims 
in light of the Smith decision is lifted.

Because the requirements for a compensable rating under 
Diagnostic Code 6200 are not met, a noncompensable rating is 
assigned.  38 C.F.R. § 4.31.
 
The Board notes that under Diagnostic Code 6201, hearing 
impairment is rated in the case of chronic nonsuppurative 
otitis media with effusion (serous otitis media).  Hearing 
impairment has already been rated.  Rating it twice would 
constitute pyramiding which is prohibited.  38 C.F.R. § 4.14 
(2004).

The Board has reviewed the rating schedule and finds that no 
other Diagnostic Code is appropriate.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (en banc).

Extraschedular

Preliminary review of the record reveals that while the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) (2004) for the claims 
on appeal.  This regulation provides that to accord justice 
in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004) in 
the first instance.

The Board is obligated to liberally read all documents of 
record and identify all potential theories of entitlement to 
a benefit under the law and regulations.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board notes that there has not been marked 
interference with work and that there have not been frequent 
periods of hospitalization due to the disabilities at issue.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC. 6-96 (1996).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A compensable evaluation for tympanosclerosis, status post 
surgical repair of ruptured right tympanic membrane is 
denied.

A compensable evaluation for right ear hearing loss is 
denied.

A compensable evaluation for chronic otitis media is denied.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


